DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election
Applicant's election of group II in the reply filed on 07/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Furthermore, this application still contains non-elected claims 1-9 and 15.  Therefore, a complete reply to this Office Action must include a cancellation of those non-elected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghannam et al. (hereinafter Ghannam, US 2020/0141171 A1).

For claim 10, a sensor system for a vehicle (Figs. 1A-1B of Ghannam discloses a bed camera, side mirror cameras, tailgate torque sensors and tactile sensors which altogether constitute a sensor system for a vehicle 100 – see Ghannam, Figs. 1A-1B, paragraphs [0017], lines 1-8 and [0019], lines 1-13), the sensor system comprising:
a housing (Figs. 1A-1B of Ghannam disclose frame of pickup truck 102 including pick-up bed 104 and cabin 102 which altogether constitute a housing – see Ghannam, Figs. 1A-1B, paragraphs [0019]);
a pressure-sensitive sensor mounted in the housing so as to be extendible from the housing and retractable into the housing (Fig. 1A of Ghannam discloses a pressure-sensitive sensor 122 mounted in the housing 114 so as to be extendible from the housing and retractable into the housing – see Ghannam, Fig. 1A, paragraphs [0017], lines 17-19, and [0024]);
a sensor deployment mechanism operatively coupled to the sensor and structured to be operable to extend the sensor from the housing and to retract the sensor into the housing (Figs. 1A-1B of Ghannam disclose a sensor deployment mechanism 140 operatively coupled to the sensor 122 and structured to be operable to extend the sensor 122 from the housing104 and to retract the sensor 122 into the housing 104 – see Ghannam, Figs. 1A-1B, paragraphs [0017], lines 17-19; [0020] and [0024]); and
a sensor controller comprising one or more processors for controlling operation of the controller (Fig. 1A-1B of Ghannam discloses a sensor controller comprising one or more processors 142, 146 and/or electronic control unit ECU (not illustrated) included in the power driver unit 134 for controlling operation of the controller 142 – see Ghannam, Figs. 1A-1B, paragraphs [0020], lines 27-29, and [0028, lines 1-13), and a memory for storing data and program instructions usable by the one or more processors (Fig. 1A of Ghannam discloses a memory 144 for storing data and program instructions usable by the one or more processors (142, 146) – see Ghannam, Fig. 1A, paragraphs [0029] and [0080], lines 1-6), wherein the one or more processors are configured to execute instructions stored in the memory to operate the sensor deployment mechanism to extend the sensor from the housing prior to movement of a cargo door of the vehicle responsive to a command to automatically close the cargo door (Figs. 1A-1B and 4 of Ghannam disclose the one or more processors (142, 146 and/or electronic control unit ECU (not illustrated) included in the power driver unit 134 ) are configured to execute instructions stored in the memory 144 to operate the sensor deployment mechanism 140 to extend the sensor 122 from the housing 104 prior to movement of a cargo door  114 of the vehicle 100 responsive to a command to automatically close the cargo door114 – see Ghannam, Figs. 1A-1B, paragraphs [0028]-[0033]).
For claim 11, Ghannam discloses the sensor system of claim 10 wherein the one or more processors are configured to execute instructions stored in the memory to retract the sensor into the housing responsive to a determination that the cargo door is in a fully closed position (Figs. 1A and 5 of Ghannam disclose the one or more processors (142, 146) are configured to execute instructions stored in the memory 144 to retract the sensor 122 into the housing 104 responsive to a determination that the cargo door is in a fully closed position – see Ghannam, Figs. 1A and 5, paragraphs [0028]-[0030] and [0063]-[0071]).
For claim 12, Ghannam discloses the sensor system of claim 10 wherein the one or more processors are configured to execute instructions stored in the memory to, responsive to contact between the sensor and an object when the sensor is extended, generate a signal configured to result in stopping of movement of the cargo door (Figs. 1A and 4 of Ghannam disclose the one or more processors (142, 146) are configured to execute instructions stored in the memory 144 to, responsive to contact between the sensor and an object when the sensor is extended, generate a signal configured to result in stopping of movement of the cargo door 114 – see Ghannam, Figs. 1A and 4, paragraphs [0028]-[0033] and [0047]-[0058]).
For claim 13, Ghannam discloses a vehicle including a sensor system in accordance with claim 10 (Figs. 1A-1B of Ghannam discloses a vehicle 100 including a sensor system in accordance with claim 10  -- see Ghannam, Figs. 1A-1B, paragraphs  [0017], lines 1-8  and [0019], lines 1-13).
For claim 14, Ghannam discloses the sensor system of claim 10 wherein the cargo door is a tailgate of a pickup truck (Figs. 1A-1B of Ghannam disclose the cargo door 114 which is a tailgate 114 of a pickup truck 100 – see Ghannam, Figs. 1A-1B, paragraph [0019], lines 1-13),
For claim 16, Ghannam discloses the sensor system of claim 12, wherein the one or more processors are configured to execute instructions stored in the memory to operate the sensor deployment mechanism to retract the sensor after generation of the signal configured to result in stopping of movement of the cargo door (Figs. 1A-1B and 4 of Ghannam disclose the one or more processors (142, 146, ECU) are configured to execute instructions stored in the memory 144 to operate the sensor deployment mechanism 140 to retract the sensor 122 after generation of the signal configured to result in stopping of movement of the cargo door 114 – see Ghannam, Figs. 1A-1B and 4, paragraphs [0028]-[0033]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846